Matter of Hawkins (2018 NY Slip Op 00514)





Matter of Hawkins


2018 NY Slip Op 00514


Decided on January 25, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 25, 2018

[*1]In the Matter of KYLE DOUGLAS HAWKINS, an Attorney. (Attorney Registration No. 4804480)

Calendar Date: December 26, 2017

Before: Garry, P.J., Lynch, Clark, Mulvey and Rumsey, JJ.


Kyle Douglas Hawkins, Dallas, Texas, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Kyle Douglas Hawkins was admitted to practice by this Court in 2010 and lists a business address in Dallas, Texas with the Office of Court Administration. Hawkins now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application by correspondence from its Chief Attorney.
As is noted by AGC, Hawkins is presently delinquent in his New York attorney registration requirements, having failed to register for the biennial period commencing in 2016 (see Judiciary Law § 468-a; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1). Inasmuch as Hawkins is therefore subject to potential disciplinary action (see Judiciary Law § 468-a [5]; Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]; see alsoMatter of Attorneys in Violation of Judiciary Law § 468-a, 113 AD3d 1020, 1021 [2014]), he is ineligible for nondisciplinary resignation and his application must be denied (see Matter of Roover, 155 AD3d 1184 [2017]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]). Further, any future application by Hawkins must be supported by proof of his full satisfaction of the requirements of Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (see Matter of Bhat, 154 AD3d 1271, 1272 [2017]).
Garry, P.J., Lynch, Clark, Mulvey and Rumsey, JJ., concur.
ORDERED that Kyle Douglas Hawkins's application for permission to resign is denied.